PER CURIAM.
Scott William Katz was charged with aggravated child abuse in an information filed January 4, 1999. On March 16,1999, the state filed a sworn amended information that corrected the initials it used to refer to the child victim. Katz moved to dismiss the amendment on the ground that the state had failed to seek leave to amend pursuant to Florida Rule of Criminal Procedure 3.140(j). The motion was denied and a date was set for arraignment on the amended information. Before arraignment, Katz filed a petition in this court seeking a writ of prohibition to prevent the circuit court from proceeding on the amended information.
The state was not required to seek leave of court because rule 3.140(j) does not apply when a new amended information is filed. See State v. Stell, 407 So.2d 642, 643 (Fla. 4th DCA 1981). Nor did the filing of the amendment deprive the circuit court of jurisdiction. See State v. Calle, 560 So.2d 355, 356 (Fla. 5th DCA), rev. denied, 569 So.2d 1278 (Fla.1990). Since the trial court’s jurisdiction continues during the period between the filing of the amendment and the arraignment on the amendment, we deny Katz’s petition for writ of prohibition.
WARNER, DELL and SHAHOOD, JJ„ concur.